DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	Claims 1-20 are pending in the application.
Allowable Subject Matter
Reasons for Allowable Subject Matter
 	Claims 1-20 are considered allowable over the prior art of record, subject to the double patenting rejection presented below.
	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicants.   	As cited in parent application 16/112804 (issued as US 10,849,781 B2, see double patenting rejection below), the closest prior art of record is: Millot (US 6171289 B1); Thirstrup (US 2010/0030167 A1); and Faarbaek (US 2008/0275327 A1).

	Regarding independent claims 1 and 14, Millot, Thirstrup, and/or Faarbaek, teach a base plate, and (as per claim 14) a method of making (by providing the claimed elements as recited in claim 1), for an ostomy device the base plate comprising:  	a first adhesive layer with a proximal side configured for attachment to a base plate to the skin surface of a user; and further having a stoma opening with a center point; 	a plurality of electrodes including ground, first, and second electrodes with corresponding connection parts and arranged on a distal side of the first adhesive layer; wherein the ground electrode forms a ground to the first and second electrodes. 

 	However, Millot, Thirstrup, and/or Faarbaek fail to teach or fairly suggest the combination of:
 	an electrode layer being a separate layer than the proximal adhesive layer; and 	the plurality of electrodes being printed entirely on a proximal surface of a flexible support film arranged distal to the electrode layer.

 	It would not have been obvious to one of skill in the art to provide the above combination as Millot, Thirstrup, and/or Faarbaek are limited to providing an electrode layer in channels or embedded within the first adhesive layer; the support film is provided proximal to and separate from the electrode layer; and a support film distal to the electrode layer and the first adhesive layer.  
 	One of skill would not have been motivated to modify Millot, Thirstrup, and/or Faarbaek to provide the above combination of elements and features that are not taught or suggested by Millot, Thirstrup, and/or Faarbaek, and fail to provide any motivation to provide this combination.

 	Thus, Millot, Thirstrup, and/or Faarbaek fail to teach or suggest all of the limitations of independent claims 1 and .
 
 	Claims 2-13 depend from claim 1; and claims 15-20 depend from claim 14, and are thus also allowed.

Double Patenting
Non Statutory Obviousness Type Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:  
 	www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-13 of US Patent No. 10,849,781 B2 (‘781).  
	As to claims 1-20, claims 1-13 of ‘781 teach or suggest the claimed delivery and fluid storage bridge, as follows:

Clm
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
‘781
1
2
3
4
5
6
7
8
8
10
11
12
13
1
1
2

















Clm
17
18
19
20












‘781
3
4
5
6













 	The differences between present claims and the claims of ‘781 claims do not identically recite each element of current claims (e.g., using substantially similar but not identical terms; different elements are in different claims; and/or different combinations of elements).  
 	However, the ‘781 claims teach or suggest each element of the current claims, as listed above, such that the present claims would have been obvious over the ‘781 claims to one of ordinary skill in the art at the time of the present invention.  
 	One would be motivated to provide each element of the present claims from the ‘781 claims, as they both relate to the same type of device with the same elements for the same purpose and function in the same field of endeavor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781